No. 07-16-00355-CV


Maria Ramos                                  §     From the County Court
 Appellant                                           of Deaf Smith County
                                             §
v.                                                 April 28, 2017
                                             §
Ann Marie Castaneda                                Opinion Per Curiam
 Appellee                                    §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated April 28, 2017, it is ordered, adjudged

and decreed that this appeal be dismissed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo